PER CURIAM.
Ava Maureen Sawyer appeals the district court’s order denying her motion for a preliminary injunction in her civil action attacking a Virginia circuit court judgment against her. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. See Sawyer v. Circuit Court of Fairfax County, No. CA-03-258-A (E.D. Va. filed Apr. 9, 2003; entered Apr. 17, 2003.) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*626fore the court and argument would not aid the decisional process.

AFFIRMED.